Citation Nr: 1815837	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.

This matter is on appeal from an April 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction now resides with the Seattle, Washington RO.

In January 2018, the Veteran testified at a Travel Board Hearing before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for stage IV B-cell lymphoma in July 2000.

2.  The evidence received since the July 2000 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The RO's July 2000 decision denying the Veteran's claim of entitlement to service connection for stage IV B-cell lymphoma is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for stage IV B-cell lymphoma have been met.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim to reopen has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).


The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied entitlement to service connection for lymphoma in a July 2000 rating decision.  The claim was essentially denied due to a lack of evidence establishing an etiological relationship between the Veteran's lymphoma and his active service. The Veteran did not perfect his appeal of this denial nor did he submit new and material evidence pertaining to the claim within a year of the decision.  The decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

Since this denial, the record now contains a positive nexus opinion from a Dr. S. B., M. D., as well as treatise evidence appearing to support that hazardous chemicals were located within areas the Veteran potentially traversed.  See April 2013 Correspondence and January 2018 Veteran Submissions.  Finally, the record includes the Veteran's presumed credible testimony clarifying the onset of his on-going disability.  This evidence is sufficient to satisfy the low threshold requirements for new and material evidence; and the claim is reopened.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence sufficient to reopen a claim for service connection for stage IV B-cell lymphoma having been received, the appeal is granted to this extent only.



REMAND

In brief, the Veteran asserts that he was exposed to hazardous chemical substances, including, but not limited to herbicide agents such as Agent Orange (AO), while stationed at an Aerospace Medical Research Laboratory at the Wright-Patterson Air Force Base in Ohio.  See May 2016 VA Form 9 and Board Hearing Testimony.  He does not assert contact with hazardous chemicals during any other portions of his service.  He argues that these exposures resulted in his current illness.

From the outset, the Veteran acknowledges being unaware of the specific chemicals he came into contact with while stationed at the Wright-Patterson base.  He testified to repeated unsuccessful attempts to individually collect evidence regarding the research facility and the chemicals used therein.  Although unable to individually obtain specific information regarding the facility he has collected an array of other potentially probative pieces of evidence.  Importantly, in support of his assertions he has provided a treatise which appears to confirm that the Aerospace Medical Research Laboratory did deal in hazardous chemicals; although those specific chemicals were not listed.  He has also provided a positive nexus opinion from his physician, Dr. B., suggesting that his particular disability non-Hodgkin's lymphoma can be due to hazardous chemical exposures.

Unfortunately, review of this evidence reveals that the opinion provided by Dr. B. is insufficient to form the basis of a grant of service connection as it lacks rationale.  Dr. B. failed to identify the hazardous chemicals to which the Veteran was specifically exposed, but nevertheless provided a conclusory statement of correlation.  Notwithstanding these omissions, Dr. B.'s opinion retains some probative value as it establishes a possibility that the Veteran's disability could be the product of hazardous chemical exposure.  

That said, in order to establish service connection the record still requires identification of the chemicals that the Veteran was likely to have come in contact with and a sufficient opinion addressing their relationship to the development of non-Hodgkin's lymphoma.  Importantly, the record is currently negative for an indication that VA assisted the Veteran in his attempts to obtain documentation from Aerospace Medical Research Laboratory or the Wright-Patterson Base regarding the chemicals used therein.  In light of the record, and the Veteran's diligent efforts thus far, such an attempt must be made.

Further, to the extent that a positive response is received from the Aerospace Medical Research Laboratory (or its current records holder) and/or the Wright-Patterson Air Force Base, a VA examination opinion should be obtained addressing the etiological relationship between the identified chemicals and non-Hodgkin's lymphoma. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and ask that he identify, to the best of his abilities, all areas, in particular buildings, in which he worked while stationed at the Wright-Patterson Air Force Base and more specifically within the base's Aerospace Medical Research Laboratory.  

2. The AOJ should then undertake any necessary development to independently verify the Veteran's claimed chemical exposure at the Wright-Patterson Air Force Base, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  A list of the chemicals that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.  

In completing this action the AOJ should request the following:

a. Clarification on the current status of the Aerospace Medical Research Laboratory, particularly whether the facility still exists.

b. If the facility is still present, request for the contact information for the records holder for that facility and thereafter request for any information which could confirm specific chemicals housed within that facility, to include but not limited to AO.

c. If the facility is no longer present, request for the appropriate records holder of the former facilities information.  If this contact information is obtained, request for any information which could confirm specific chemicals housed within that facility, to include but not limited to AO.  

3. If, and only if, the Veteran's claimed chemical exposure is verified or conceded, the Veteran must be scheduled for a VA examination with an appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should be expressly informed of any verified or conceded chemical exposures.  S/he should  then state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's non-Hodgkin's lymphoma was caused or aggravated by active service, including chemical exposure.  In rendering this determination the examiner must address:

a. The Veteran's lay assertions and Board Hearing Testimony.  See generally, March 2014 Statement and May 2016 VA Form 9.  Note, he reports having no protection from chemicals while stationed at the research facility.  He also reports that the containers housing these chemicals were at times broken and substances leaked out.

b. Dr. S. B., M. D.'s April 2013 Correspondence  indicating a potential relationship between non-Hodgkin's lymphoma and chemical exposure.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above actions, the Veteran's claim for service connection should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


